Citation Nr: 1519959	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-21 560A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a mental disorder (other than a personality disorder), to include post-traumatic stress disorder (PTSD) and conversion disorder.  

2.  Entitlement to a disability rating in excess of 10 percent for service-connected left upper extremity scar and left chest scar (previously residual laceration scars, arms).  

3.  Entitlement to an effective date earlier than November 24, 2009 for a 10 percent disability rating for service-connected left upper extremity scar and left chest scar (previously residual laceration scars, arms).

4.  Entitlement to a disability rating in excess of 50 percent for service-connected migraine headaches.

5.  Entitlement to an effective date earlier than November 24, 2010 for a 50 percent disability rating for service-connected migraine headaches.   

6.  Entitlement to service connection for gunshot wound to the left knee.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1991 to January 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2011 and March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

On the Veteran's November 2010 claim, the Veteran listed PTSD and psychogenic movement disorder as the disabilities she was claiming.  A November 2011 rating decision deferred the psychogenic movement disorder claim pending resolution of the Veteran's PTSD claim.  On the Veteran's August 2013 VA Form 9 (Appeal to Board of Veterans' Appeals) relating to the Veteran's PTSD claim, it was noted that the Veteran's mental claim should have encompassed all current mental diagnoses within the Veteran's medical records and not just PTSD.  The evidence of record does contain multiple mental disorder diagnoses and as such the Veteran's claim has been expanded and recharacterized as indicated on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board notes that the evidence of record does contain diagnoses of a personality disorder.  A previous August 1995 rating decision denied entitlement to service connection for a personality disorder.  Personality disorders are not generally eligible for service connection for compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2014).  As the Veteran was previously denied entitlement to service connection for a personality disorder and because such disorders are not generally eligible for service connection for compensation purposes, the Board has characterized the mental disorder claim on appeal as indicated on the cover page to exclude a personality disorder.    

A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  In this case, evidence of record suggests that the Veteran's service-connected migraine headaches may interfere with her ability to secure or follow a substantially gainful occupation.  See March 2011 VA Scars Examination Report (stating that the Veteran reported she last worked in July 2010 and was unable to continue to work secondary to medical conditions, to include headaches).  As such, a claim for a TDIU is properly before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The issue of entitlement to service connection for traumatic brain injury (TBI) has been raised by the record in the Veteran's November 2010 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Outstanding Records

As will be discussed below, the Veteran's claims are being remanded.  Initially, however, there are outstanding records that require action on remand.  
Of record are VA treatment records that are dated from August 2010 to November 2011 for the Battle Creek VA Medical Center (VAMC) that appear to be complete.  A subsequent set of VA treatment records was dated from March 2011 to April 2013, but appears to not be complete.  As such, while on remand, all VA treatment records from the Battle Creek VAMC from November 2011 must be obtained.  In addition, there are references in the Battle Creek VAMC medical records to the Veteran obtaining treatment at the Ann Arbor VAMC.  The VA treatment records from the Ann Arbor VAMC of record are limited to three notes from January 2011, September 2011 and October 2011 and may not be complete.  While on remand, any additional records from the Ann Arbor VAMC must be obtained. 

Also, an October 2010 VA treatment record referenced that the Veteran had seen a neurologist who was a movement disorder specialist at the University of Michigan.  Records from this provider were referenced as being scanned into VISTA.  As these treatment records are potentially relevant and they are in possession of VA, they must be associated with the claims file.  Additionally, with respect to private medical records, of record are letters from a Dr. K.G., but no treatment notes are available from this provider.  On remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records, to include records from Dr. K.G., or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.     

Further, there are references to the Veteran receiving in-service in-patient mental health treatment.  For example, a December 1994 Physical Evaluation Board report noted that the Veteran was hospitalized from November 1993 to February 1994, briefly in March 1994 and again in September 1994.  Also, a narrative summary in the Veteran's service treatment records (STRs) noted an admission date of July 1993 and discharge date of September 1993 for what appeared to be alcohol rehabilitation.  As in-patient treatment records are often stored separately from the Veteran's STRs, on remand, any records relating to in-service in-patient treatment relating to mental health, to include those referenced above, must be obtained.  Additionally, the December 1994 Physical Evaluation Board report referenced that the Veteran was "seen on a regular outpatient basis for psychotherapy."  The STRs do not appear to contain records of such treatment.  While on remand, a specific request must also be made for any in-service mental health treatment records, as these records may also be stored separate from the Veteran's STRs.        

Finally, various references of record are made to the Veteran applying for social security disability benefits (though they do not indicate that she had been granted such benefits).  VA has a duty to assist a claimant in obtaining relevant and adequately identified records and as such, any Social Security Administration (SSA) records available must be obtained on remand.      
  
Mental Disorder Claim

As discussed in the introduction above, the Veteran's claim has been recharacterized as entitlement to service connection for a mental disorder (other than a personality disorder), to include post-traumatic stress disorder (PTSD) and conversion disorder.  The VA treatment records of record contain multiple mental disorder diagnoses.  For example, a September 2010 VA treatment note labeled as an initial appointment contained a diagnosis of anxiety and depression.  A February 2011 VA treatment note labeled as a Psychological Assessment Report included diagnoses of conversion disorder (psychogenic movement disorder) and PTSD.

A May 25, 1993 STR noted that the Veteran reported being assaulted.  The Veteran reported being choked from behind and described a physical altercation.  The note referenced obvious marks around the throat, a bruise on the cheek and a scratch on the forearm.  An assessment was noted of "[a]ssaulted earlier this evening" and it was noted that the Veteran would go to the emergency room.  It was also noted that the Veteran spoke with the M.O. (perhaps a reference to medical officer) and "admits to rape."  A May 26, 1993 emergency treatment record noted a chief complaint of assault.  The note described the Veteran being in a physical altercation and being raped.  An assessment was noted of alleged assault.  Nursing notes referenced that they were "waiting on NIS" (perhaps a reference to Naval Investigative Service), that a sexual assault kit was completed and that the local police had been called.  

An August 1994 emergency treatment record noted a chief complaint of stab wound left upper arm/chest.  The record noted that the Veteran was assaulted while jogging.  An assessment was noted of laceration.

As referenced, a February 2011 VA treatment note labeled as a Psychological Assessment Report included diagnoses of conversion disorder (psychogenic movement disorder) and PTSD.  The note referenced that the Veteran reported experiencing military sexual trauma in 1992 or 1993.  The Veteran described being attacked while in the sand on the coast and that she went to the emergency room and completed a "kit."  The note referenced childhood sexual abuse and stated that the Veteran "might have developed PTSD at a very young age."          

The Veteran was afforded a VA PTSD examination in March 2011.  Under the history heading, the examination report noted that the Veteran reported in May 1994 being stabbed and raped on the beach.  The examination report noted a diagnosis of conversion disorder.  The report stated that, with respect to the Veteran's alleged military sexual trauma, "there was no verification of the actual incident other than her report."  The report stated it was less likely than not that the Veteran meets the stressor criterion for PTSD as a result of military sexual trauma "because I do not have enough evidence to verify that it actually did not happen."  A subsequent January 2012 VA addendum opinion referenced the May 25, 1993 STR discussed above and stated "I do not have access to verification to the several incid[e]nts of rep[o]rts of these assaults.  Therefore it is less likely as not I can use these allegations as stressors for PTSD until there is more substantial evidence, ie a substant[iat]ed judicial/police/CID/JAG report."

Upon review, the Board concludes that remand is required with respect to the Veteran's mental disorder claim.  As noted above, various records may be outstanding, to include in-service in-patient mental health records, which may provide additional information relevant to the Veteran's claim.  Additionally, regulations provide that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than a Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing her the opportunity to furnish that type of evidence or advise VA of potential sources of such evidence.  See 38 C.F.R. § 3.304(f)(5) (2014).  The Veteran was not provided with such notice and on remand, such must be provided.  Following such notice and based on any information received as a result, the AOJ must take any other appropriate action deemed necessary to verify the Veteran's alleged in-service stressor relating to military sexual trauma.  The AOJ must then then indicate in the claims file what stressors have been verified.             

Further, the Veteran's claim was expanded to include all mental disorders and is not limited to PTSD, while the March 2011 VA examination was a PTSD examination.  As such, an additional VA examination is warranted that addressees the Veteran's expanded mental disorders claim.  Also, in claims for PTSD based on personal assault, a medical opinion may be used to determine whether the occurrence of a stressor is corroborated.  See Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2012).  By regulation, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred and on remand, the VA examiner is asked to address this issue.  See 38 C.F.R. § 3.304(f)(5) (2014).   

In addition, the February 2011 VA treatment note discussed above referenced childhood sexual abuse and stated that the Veteran "might have developed PTSD at a very young age."  This raises the issue of whether any mental disorder that the Veteran currently has pre-existed service.  The Veteran's February 1991 enlistment examination report included a normal psychiatric clinical evaluation and no defects were noted relating to mental disorders.  Thus, the Veteran is presumed sound with respect to mental disorders.  See 38 C.F.R. § 3.304(b) (2014).  As such, on remand, the VA examiner must address whether any currently diagnosed mental disorder clearly and unmistakably preexisted service, and if so, whether such disorder clearly and unmistakably did not permanently increase in severity (beyond the natural progress of the pre-existing disability) during service (i.e., the disorder was not aggravated by service).    

Migraine Headaches Claims

A March 2012 rating decision increased the disability rating to 30 percent, effective November 24, 2010, for the Veteran's service connected migraine headaches.  The Veteran filed a Notice of Disagreement (NOD) with respect to this claim in October 2012.  An April 2014 Decision Review Officer (DRO) decision (mailed to the Veteran in May 2014) increased the disability rating to 50 percent, effective November 24, 2010, for the Veteran's service connected migraine headaches.  This decision noted that "[a]s you have been assigned the highest evaluation assignable for this condition, your appeal regarding this issue is considered satisfied."  No Statement of the Case (SOC) was issued regarding this issue.  A December 2014 NOD was received, which referenced disagreement with the decision letter dated May 2014, and listed migraine headaches as an issue of disagreement.  The Veteran indicated that she disagreed with the effective date of award and evaluation of disability.  When a NOD has been filed with regard to an issue and a SOC has not been issued, the appropriate Board action is to remand the issue to the AOJ for issuance of a SOC. Manlincon v. West, 12 Vet. App. 238 (1999).  A SOC should have been issued following the April 2014 DRO decision, as even though the Veteran was granted the maximum schedular evaluation available for her service connected migraine headaches, this does not equate to a complete grant of benefits and the issue therefore remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, with respect to this issue, remand is required for issuance of a SOC and to provide the Veteran the opportunity to perfect an appeal. 38 U.S.C.A.   § 7105(d) (West 2014).

Additionally, as noted, the December 2014 NOD, which referenced disagreement with the decision letter dated May 2014, noted that the Veteran disagreed with the effective date of award with respect to her service-connected migraine headaches.  As such, with respect to the issue of entitlement to an effective date earlier than November 24, 2010 for a 50 percent disability rating for service-connected migraine headaches, remand is required for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Scar Claims

A November 2011 rating decision granted entitlement to service connection for a painful scar of the left upper extremity and assigned a 10 percent disability rating, effective November 24, 2010.  This rating decision also continued a zero percent disability rating for left upper extremity and left chest scars secondary to stab wound (formerly identified as residual lacerations scars, arms).  A July 2013 SOC addressed the issue of evaluation of left upper extremity scar and left chest scar secondary to stab wound (previously residual laceration scars, arms), currently evaluated as 10 percent disabling.  This SOC granted an earlier effective date of November 24, 2009 for the 10 percent disability rating assigned.  The Veteran filed an August 2013 VA Form 9 with respect to the issue.  An April 2014 DRO decision (mailed to the Veteran in May 2014) essentially copied the July 2013 SOC.  A December 2014 NOD was received, which referenced disagreement with the decision letter dated May 2014, and listed left upper extremity scar and left chest scar secondary to stab wound as an issue of disagreement.  The Veteran indicated that she disagreed with the effective date of award and evaluation of disability.  

Usually following a DRO decision in a case on appeal that grants entitlement to additional benefits, an SOC or Supplemental Statement of the Case SSOC is issued.  In this case, the July 2013 SOC preceded the April 2014 DRO decision and granted additional benefits (an earlier effective date for the 10 percent disability rating).  As noted above, while on remand, additional VA treatment records will be requested and SSA records also may be available.  These records may have information relevant to the Veteran's scar claim.  In light of these potentially outstanding records, as well as the atypical manner in which the Veteran's scar claim was handled by the AOJ, remand is required for this issue.

Additionally, as noted, the December 2014 NOD, which referenced disagreement with the decision letter dated May 2014, noted that the Veteran disagreed with the effective date of award with respect to her service-connected left upper extremity scar and left chest scar.  As such, with respect to the issue of entitlement to an effective date earlier than November 24, 2009 for a 10 percent disability rating for service-connected left upper extremity scar and left chest scar (previously residual laceration scars, arms), remand is required for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Gunshot Wound Claim

A November 2011 rating decision denied entitlement to service connection for a gunshot wound to the left knee.  In an October 2012 statement, the Veteran's representative stated, in part, that the Veteran disagreed with the November 2011 rating decision and was appealing the above mentioned issues.  An issue listed was denial of service connection for gunshot wound to the left knee.  When a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the AOJ for issuance of a SOC. Manlincon v. West, 12 Vet. App. 238 (1999).  As such, with respect to this issue, remand is required for issuance of a SOC and to provide the Veteran the opportunity to perfect an appeal. 38 U.S.C.A. § 7105(d) (West 2014).

TDIU Claim

As discussed above, the Board has taken jurisdiction over the Veteran's inferred claim for entitlement to a TDIU.  No notice regarding that claim has been provided to the Veteran and appropriate development has not yet been conducted.  Therefore, the Board must remand the claim so that proper notice can be provided and any necessary development undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case regarding the issues of entitlement to an effective date earlier than November 24, 2009 for a 10 percent disability rating for service-connected left upper extremity scar and left chest scar (previously residual laceration scars, arms), entitlement to a disability rating in excess of 50 percent for service-connected migraine headaches, entitlement to an effective date earlier than November 24, 2010 for a 50 percent disability rating for service-connected migraine headaches and entitlement to service connection for gunshot wound to the left knee.  Advise the Veteran and her representative of the procedural requirements to perfect an appeal of these issues.  If, and only if, a substantive appeal is timely filed, the issues should be certified to the Board.

2.  With respect to the Veteran's claim for entitlement to a TDIU, provide the Veteran with the required information under VA's duty to notify and assist.  Particularly, the Veteran must be notified of how to substantiate a claim for entitlement to a TDIU.  Additionally, provide the Veteran with VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that she supply the requisite information.  After such actions, conduct any further development of the Veteran's TDIU claim deemed necessary.

3.  Obtain all outstanding VA treatment records.  This includes Battle Creek VA Medical Center records from November 2011, as well as any additional Ann Arbor VA Medical Center records not of record (which are limited to three notes from January 2011, September 2011 and October 2011).

4.  Associated with the Veteran's claims file records available in VISTA that had been scanned from a movement disorder specialist at the University of Michigan.  See October 2010 VA treatment note.

5. Contact the Veteran and request that she either provides any outstanding relevant private treatment records, to include records from Dr. K.G., or completes a release for such providers.  If any release is returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2014).  The Veteran must then be given an opportunity to respond.

6.  Obtain any records relating to in-service in-patient treatment relating to mental health, to include those referenced by the December 1994 Physical Evaluation board report (November 1993 to February 1994, briefly in March 1994 and again in September 1994) and in a narrative summary in the Veteran's service treatment records (which noted an admission date of July 1993 and discharge date of September 1993 for what appears to be alcohol rehabilitation).

Additionally, through the appropriate channels, specifically request any in-service mental health treatment records available.  See December 1994 Physical Evaluation Board report (referencing that the Veteran was "seen on a regular outpatient basis for psychotherapy").  If such records are nonexistent or unavailable, such should be noted in the record.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2014).  The Veteran must then be given an opportunity to respond.
  
7.  Request from the Social Security Administration any available records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2014).  The Veteran must then be given an opportunity to respond.

8.  Provide the Veteran with proper notice pursuant to 38 C.F.R. § 3.304(f)(5) (2014).  The Veteran must then be given an opportunity to respond.

Following such notice and based on any information received as a result, the AOJ must take any other appropriate action deemed necessary to verify the Veteran's alleged in-service stressor relating to military sexual trauma.  The AOJ must then then indicate in the claims file what stressors have been verified.             

9.  After completion of the above, afford the Veteran an appropriate VA psychiatric examination to determine the current diagnosis of any mental disorder present and the etiology thereof.

The examiner must provide an opinion addressing the following:

a.  Whether the evidence of record indicates that an in-service personal assault occurred.

b.  Whether any currently diagnosed mental disorder (other than a personality disorder) clearly and unmistakably (i.e., obviously or undebatably) pre-existed service.
 
c.  If and only if the examiner determines that any currently diagnosed mental disorder (other than a personality disorder) clearly and unmistakably pre-existed service, the examiner must address whether the pre-existing mental disorder clearly and unmistakably (i.e., obviously or undebatably) did not permanently increase in severity (beyond the natural progress of the pre-existing disability) during service (i.e., the disorder was not aggravated by service).

d.  If the examiner finds that the any currently diagnosed mental disorder (other than a personality disorder) clearly and unmistakably pre-existed service but responds in the negative to "c," then is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed mental disorder (other than a personality disorder) is related to the pre-existing mental disorder (other than a personality disorder) that was aggravated during service.  

e.  If the response to question "b" is negative, is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed mental disorder (other than a personality disorder) had its clinical onset during active service or is related to any event in service.

With respect to the above opinions, while review of the entire claims folder is required, the examiner's attention is invited to the February 2011 treatment note labeled as a Psychological Assessment Report that included diagnoses of conversion disorder (psychogenic movement disorder) and PTSD.  Attention is also invited to the May 25 and 26 1993 service treatment records relating to the Veteran's reported assault and rape, as well as the August 1994 emergency treatment record relating to the Veteran's reported assault and stab wound.  

The examiner must provide a thorough rationale for his or her conclusion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

10.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and her representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

